ORIGINAL                                      02/08/2022


          IN THE SUPREME COURT OF THE STATE OF MONTA1.                                 Case Number: PR 06-0422

                                                                                     L
                                       PR 06-0422
                                                                                FEB 0 8 2022
                                                                              Bowen Greenwood
 IN THE MATTER OF THE PETITION OF                                               t: t a
                                                                                     f S
                                                                                       nufpre
                                                                                            or2e
                                                                                               tan
                                                                                                 Caourt
                                                                      RD
 JOSHUA T. PIERSON

       Joshua T. Pierson has petitioned for 1) waiver of the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE), and 2) temporary
admission to the State Bar of Montana pending Pierson's taking of the July 2022 Montana
Bar Exam.
       By rule, applicants for admission upon examination must provide evidence of the
requisite score on a Multistate Professional Responsibility Examination (MPRE) taken
within three years of sitting for the Montana bar exam. Rule VII.A., Rules of Admission.
According to the petition, Pierson passed the MPRE in 2017, has remained an active
attorney in good standing in Virginia and the District of Columbia, and "at no time has
Petitioner faced any disciplinary or ethical issues." Pierson has established good cause for
waiver.
       We have granted temporary or provisional admission to qualified applicants
pending their passage of the bar exam. As we explained in Petition of Gosch, "[t]emporary
admission until sitting for the bar exam may be appropriate in circumstances where a
candidate does not qualify for admission on motion or for transfer of a UBE score."
Petition of Gosch, 07-0303, March 7, 2016. As Pierson notes, we have granted temporary
admission in similar circumstances. In the Matter of the Temporary Admission to Practice
of Dale Schowengerdt, 07-0303, October 29, 2014; In re the Petition ofAlwyn T. Lansing,
06-0422, October 5, 2021. The petition states that Pierson will work under the direct
supervision of the Solicitor General during the pendency of his temporary admission.
Therefore,
       IT IS ORDERED that the request for waiver of the three-year test requirement for
subrnission of a prior MPRE score in conjunction with Petitioner's admission by
examination is GRANTED.
       IT IS FURTHER ORDERED that the request for temporary admission to the
State Bar of Montana pending Petitioner's taking of the bar exam in July 2022 is
GRANTED. The Clerk of this Court will administer the usual oath and issue a temporary
certificate granting Petitioner permission to practice law. This admission applies only
while Petitioner is employed with the Office of the Attorney General, which shall notify
the Court if Petitioner ceases to be employed by that office.
       The Clerk is directed to provide copies of this order to Petitioner and to the
State Bar of Montana.
       DATED this          day of February, 2022.




                                                                Chief Justice




                                                                  14usti:41Ls
                                                                  44•


                                             2